,      .




                THE      ,~?lTORNEY             GENERAL

                             OF       TEXAS

                             AUSTIN     ~~.TExA~


                              September 9, lg.59

    Honorable George M. Hilliard
    Board of Vocational Nurse Examiners
    904 Lavaca Street
    Austin 1, Texas
                                          Opinion No. W-697
                                          Re:      Whether a Licensed Voca-
                                                   tional Nurse, as defined
                                                   by Article 4528c, Vernon's
                                                   Civil Statutes, is equiva-
                                                   lent to a Licensed Practl-
                                                   cal Nurse: whether one
                                                   Registered Nurse may be in
                                                   charge of nursing at two
                                                   or more hospitals afflllat-
                                                   ing In one vocational nurs-
                                                   ing school; and related
    Dear Dr. Hilllard:                             questions.
              Your request for an opinion from this office con-
    cerns two questions. Each will be dealt with separately.
    Your first question Is as follows:
                "Is a Licensed Vocational Nurse, as de-
           fined by the subject statute, (Art. 4528c,
           VRCS), equivalent to Licensed Practical Nurse,
           as the latter term is defined and regulated by
           statute In other states, or are there In Texas
           an indefinite number of classifications of
           persons who may practice trienursing arts for
           hire without qualifying as professional Registered
           Nurses or as Tubercular Nurses, only one of which
           classifications, Licensed Vocational Nurse, Is
           regulated by statute?"
                The laws of the State of Texas provide for the
    establishment and set out the qualificatfons for the follow-
    ing types of nurses. First, a Registered Nurse, who Is under
    the control   and supervision of the Board of Nurse Examiners of
    the State of Texas. Second, there are Tuberculosis Nurses,
    who are under the control and supervision of a Board of
Honorable George M. Hilliard, page 2 (W-697)


Tuberculosis Nurses Examiners. A third group is called
Licensed Vocational Nurses, and their status has been pro-
vided for under Cha ter 118, Acts of the 52nd Legislature, lg.51
(Art. 4528c, R.C.S.'5.
           Article 4528, Revised Civil Statutes, provides as
follows:
          "This law shall not be construed to apply
     to the gratutious nursing of the sick by friends,
     nor any person nursing the sick for hire who does
     not in any way assume or profess to practice as a
     graduate certified registered nurse.”  (Emphasis
     ours).
         .Section 3 of Article 4528c, Revised Civil Statutes,
provides as follows:
          "The provisions of this Act shall not apply
     to gratutious nursing of the sick by friends or
     members of the family; nor shall the provisions
     of this Act apply to persons licensed by the Board
     of Nurse Examiners; nor shall the provisions of
     this Act apply to those persons who have graduated
     or may hereinafter graduate from the State Tuber-
     culosis Sanatorium School of Nurses, so long as
     such persons nurse only tubercular patients; nor
     to persons employed by hospitals as maids, porters
     or orderlies; nor shail the provisions of this Act
     apply to persons who do not hold themselves out to
     the public as being Licensed Vocational Nurses or
     using the abbreviation L. V. N." (Emphasis ours).
          From these two sections above quoted, it is seen
that we have then a fourth classification of nurses, they being
the ones that do not fall under ,the category of a Registered
Nurse, a Graduate Tuberculosis Nurse or a Licensed Vocational
Nurse. But, nurses of the fourth classification can neither
use the title of Registered Nurse, Graduate Tuberculosis Nurse
or Licensed Vocational Nurse, nor hold themselves out at any
time to be in any of the first three categories.

          Your letter also concerns the interpretation of
Section 7 of Article 4528c, in regard to the intention of the
Legislature in granting reciprocity to applicants coming into
this State. Said Section reads as follows:
          "Any applicant of good character who holds a
     license as an Attendant Nurse, Nursing Attendant,
Honorable George M. Hilliard, page 3 (WW-6%‘)


     Nurse Aid, Nursing Aid, Practical Nurse, Techni-
     cal Nurse, Nurse Technician, Vocational Nurse or
     any similar title used for a non-professional nurse
     unqualified for licensure as a Registered Nurse
     from another state whose requirements are equal to
     those of Texas, and whose individual qualifications
     shall be equivalent to those required by this law,
     may be granted a license to practice non-professional
     nursing as a Licensed Vocational Nurse in this State
     without examination provided a fee of Ten Dollars
     ($10) is paid to the Board by such applicant."
          It is our opinion that the Legislature Intended by
Section 7 of this Act to provide any applicant outside the
State of Texas who holds a license below that of a Registered
Nurse and who has completed a course of study and has complied
with the general qualifications similar to those,provided for
by the Texas law to be given reciprocity without an examination
regardless of the licensed name used by such applicant.
             Your second question is as follows:

          "Under Section 12a of our law, may the same
     'Registered Nurse' be in charge of nursing at
     two or more hospitals affiliating in one voca-
     tional nursing school?"
             Section 12a of Article 4528~ reads as follows:
          "Any general hospital in regular use for
     patients which has a registered nurse in charge
     of nursing, and whose staff consists of one or
     more licensed physicians licensed by the State
     Board of Medical Examiners, may qualify as an ac-
     credited hospital for Vocational Nurse Training,
     provided it can and will meet requirements of the
     Board for the training of Vocational Nurses."
          The above statute requires that a hospital which
seeks to come under the provisions of this Act by qualifying
as an accredited hospital for Vocational Nurse Training have
a Registered Nurse in charge of nursing.
          It is therefore our opinion that under Section 12a
of Article 4528c, it is possible that a Registered Nurse may
be in charge of nursing at two or more hospitals affiliating
in one vocational nursing school.
                                                           ..




Honorable George M. Hllliard, page 4 (W-697)


                              SUMMARY
            A Licensed Vocational Nurse Is equivalent
            to a Licensed Practical Nurse, as the term
            is defined and regulated by statute in other
            states, where the statutes of other states
            set out the same general qualifications that
            the statutes of Texas set out and reciprocity
            will be given by Texas to an applicant who
            holds a license from a state having these same
            general qualifications without examination re-
            gardless of the licensed name used by,such appli-
            cant.
            Under Section 12a of Article 4528c, the same
            Registered Nurse may be In charge of nursing
            at two or more hospitals affiliating in one
            vocational nursing school.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas



                                  -   ieon F. Pesek
                                      Assistant
LFP:mg
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Raymond V. Loftin, Jr.
Elmer McVey
Robert A. Rowland
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert